Citation Nr: 0630543	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residual of 
shrapnel wound, scalp.

2.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a condition 
manifested by headaches and forgetfulness.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The appellant served in the Philippine Guerilla and 
Combination Service from July 1943 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In September 2006, the appellant's motion to advance his case 
on the Board's docket was granted.  



FINDINGS OF FACT

1.  The appellant's service medical records are silent for 
any indication of a head injury and resultant chronic 
disability related to headaches and forgetfulness, nor does 
the medical evidence of record suggest an etiological 
relationship between headaches/forgetfulness and military 
service.

2.  The appellant's service medical records are silent for 
any indication of an illness related to PTB or asthma, and 
post-service records do not show the appellant suffered from 
PTB and asthma in service.  




CONCLUSIONS OF LAW

1.  The appellant did not incur an injury of shrapnel wound 
of the head, or a chronic disability, including headaches and 
forgetfulness, related to shrapnel wound of the head, in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  The appellant did not incur PTB or asthma in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
February 2002, December 2002, and August 2004 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484. 

In this case, the appellant has been afforded the appropriate 
information in order to advance any contention regarding the 
claims considered herein:  Particularly, the letters told the 
appellant what the evidence should show for a claim of 
service connection, and that he could supply medical or lay 
evidence of incurrence or aggravation of a disease or injury 
in service.  As such, the appellant was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In terms of any notification regarding downstream elements, 
such issues are rendered moot due to the denial below.  Thus, 
the appellant is not prejudiced by consideration of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be typically provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received a VCAA letter prior to the 
rating decision on appeal, and several thereafter, which were 
followed by a supplemental statement of the case.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the August 
2004 letter fulfilled the principle underlying the fourth 
element when it instructed as follows:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."   

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains private medical records from 
Dr. Policarpio Enriquez, and private laboratory reports.  The 
RO obtained the appellant's service medical records, which 
included several processing affidavits.  Further, the record 
contains a March 2003 psychiatric examination from Anacleto 
Cadano, M.D.  Also, the veteran submitted several affidavits, 
which are described below.  Finally, a VA examination is not 
necessary in this case because, as illustrated herein, the 
evidence does not show that the veteran incurred an injury or 
disease in service.  See 38 C.F.R. § 3.159(c)(4)(B).  

Given the preceding, VA satisfied its duties to the appellant 
given the circumstances of this case.  


Legal standards

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b).





Analysis

Residual of shrapnel wound, scalp, and a condition manifested 
by headaches and forgetfulness 

The appellant's service medical records do not indicate that 
the appellant sustained any wounds or illnesses related to 
shrapnel wound of the scalp.  

Post-service, and pursuant to his 2002 claim of service 
connection, the appellant asserted in a January 2002 
affidavit that in September 1944 he had engaged in fighting 
against Japanese forces, and he was hit by mortar fire.  
Another January 2002 affidavit purportedly from fellow 
soldiers related that the appellant had been hit in the head 
by mortar fire.  A March 2003 affidavit purportedly from the 
appellant's roommate asserted that the appellant was 
absentminded.  An additional photocopied affidavit was 
purportedly signed by a major of the infantry and it related 
that the appellant had participated in an ambush and sniping 
of the Japanese.  The appellant also submitted a photograph 
of the back of his head.  

In terms of medical evidence, the record contains a February 
2001 private Home Health Certification and Plan of Care that 
the appellant exhibited forgetfulness.  

A June 2002 record from Ramzi D. Kattan, M.D., included in 
past medical history superficial shrapnel wound on the head 
from war.  A letter from Policarpio F. Enriquez, M.D., 
received in September 2002, noted that the appellant 
complained of frequent nightmare, delusion, rage, and 
insomnia.  According to a March 2003 psychiatric examination, 
the appellant was diagnosed as having dementia of the 
Alzheimer's type, late onset, without behavioral 
disturbances.  The assessor noted that the appellant had 
claimed he had sustained severe head injury over his 
occipital area of his head, he woke up in his sleep, and he 
was very forgetful.  Also, the appellant claimed to hear 
voices, which made him fearful with a severe headache.  

It is noted that the appellant's service medical records 
(which are highly probative because such records offer a 
contemporaneous recordation of any injury or illness), are 
silent for a mortar wound to the head.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  In 
this case, given that medical and lay evidence concerning an 
alleged shrapnel wound and headaches/forgetfulness is dated 
and/or submitted many decades after service, the record does 
not show the requisite continuity of symptomatology 
concerning a head wound resulting in headaches and 
forgetfulness since service-rather, it appears that the 
forgetfulness has been generally related to a recent 
diagnosis of dementia.  See also 38 C.F.R. § 3.310.  

Also, in Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000), it was held that "evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the appellant's health and medical 
treatment during and after military service," when assessing 
a claim service connection.  

Though the appellant submitted a lay statement that headaches 
and forgetfulness were related to service and an injury 
sustained therein, as a layperson, he is not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and his opinion is entitled to no weight in 
this regard.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  
Also, the other affidavits have been considered regarding an 
event during military service that resulted in an alleged 
wound to the head.  The Board finds, however, that the 
service medical records are more probative as to that issue 
because, again, such a record was created at the time of 
military service, and the affidavits were submitted decades 
following service.  As such, the appellant did not incur a 
head wound in service that resulted in chronic disability.  

A preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).



PTB, asthma

The appellant's service medical records contain an Affidavit 
for Philippine Army Personnel with a section for wounds and 
illnesses incurred, which listed only malaria at a Field 
Hospital in July 1954 with no permanent disabilities.  

In a January 2002 affidavit, the appellant related that he 
had been assigned to the gas company in service; he inhaled 
poisonous gas, which precipitated his lung problems.  In 
November 2003, the veteran asserted that he had been treated 
for PTB in service, and he had taken an herbal medicine.  

Post-service, a treatment note from Ramzi D. Kattan, M.D., 
contained medical history that the appellant had been 
asthmatic since 1990.  A January 1997 private record from 
Central Health Center noted treatment for PTB.  A January 
2002 letter from Dr. Enriquez, stated that the appellant had 
consulted him because of PTB and asthma, and that these 
problems had bothered him soon after the war.  

In order to establish service connection for the claimed 
disorder, the following must be present:  Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

There is no indication, however, that the appellant 
complained of or was treated for PTB and asthma during active 
duty, or for many years after.  Thus, a crucial element of 
service connection is missing.  See also Maxson, 230 F.3d at 
1333.

Moreover, the appellant did not file an application for 
compensation for many decades after service, which 
significantly weighs against any conclusion that asthma and 
PTB are related to service.  Also, Dr. Enriquez's January 
2002 statement that asthma and PTB had bothered the appellant 
soon after the war is not entitled to great weight because 
the record lacks any treatment records or lay statements that 
suggest otherwise.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (holding a bare transcription in a medical record 
of the appellant's self-reported history, unenhanced by 
medical analysis, does not constitute competent medical 
evidence).  

Furthermore, there is no medical nexus opinion connecting 
asthma and PTB to military service.  Although the appellant's 
opinion that the in-service exposure to fumes caused his 
breathing problems, as a layperson, he is not competent to 
provide an opinion that requires medical knowledge about 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  


ORDER

Service connection for residual of shrapnel wound, scalp, is 
denied.

Service connection for PTB is denied.

Service connection for asthma is denied.

Service connection for a condition manifested by headaches 
and forgetfulness is denied.    



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


